Citation Nr: 0843678	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-06 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
spondylolisthesis of L5 with degenerative disc disease of L5-
S1.  

2. Entitlement to a rating higher than 10 percent for 
spondylosis of the cervical spine, at C4-5 and C5-6.  

3. Entitlement to a rating higher than 10 percent for 
bilateral pes planus to include right heel spur and left foot 
healed fracture.  

4. Entitlement to a higher (compensable) rating for right 
hallux valgus.  

5. Entitlement to a higher (compensable) rating for left 
hallux valgus.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1992 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the veteran's file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran underwent VA examinations to assess the severity 
of her service-connected disabilities in April 2006 and in 
June 2007.  In May 2008, her representative asserted that 
since her VA examinations her conditions had worsened.  In 
June 2008, the veteran testified that she had radiating pain 
from her spine down her arms and legs and that her feet have 
definitely become worse.  

Pursuant to 38 C.F.R. § 3.327(a), in order to verify the 
current severity of the disabilities, a reexamination is 
needed.  

In light of the above, under the duty to assist, further 
evidentiary development is needed to decide the claims.  
Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to furnish the 
records of chiropractic treatment or 
authorize VA to obtain the records on 
her behalf.

2. Afford the veteran a VA spine 
examination to determine the current 
level of impairment due to the service-
connected spondylolisthesis of L5 with 
degenerative disc disease of L5-S1 and 
service-connected spondylosis of the 
cervical spine at C4-5 and C5-6.  The 
claims file should be made available to 
the examiner for review. 

The examiner is asked to describe: 

a). Range of motion in degrees of 
flexion for the lumbar spine and 
range of motion in degrees of 
flexion, extension, rotation, and 
lateral flexion for the cervical 
spine, and any additional 
functional loss due to pain, 
painful movement, weakened 
movement, fatigue, or repetitive 
movement of the lumbar and 
cervical segments of the spine. 

The examiner is asked to describe: 

b). Any objective neurological 
abnormalities of the lumbar or 
cervical segments of the spine and 
whether the abnormality is mild, 
moderate, moderately severe, or 
severe. 


The examiner is asked to describe: 

c). Any incapacitating episodes 
necessitating bed rest and 
treatment by a physician, and if 
so, the duration of the episodes. 

3. Afford the veteran a VA feet 
examination to determine the current level 
of impairment due to the service-connected 
bilateral pes planus to include right heel 
spur and left foot healed fracture and due 
to the service-connected right and left 
hallux valgus. The claims file should be 
made available to the examiner for review.

The examiner is asked to describe:  

a). Whether there is objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, and 
the efficacy of any orthopedic shoes or 
appliances.  

The examiner is asked to describe: 

b). Whether the right hallux valgus or 
left hallux valgus is equivalent to 
amputation of the great toe.  



The examiner is asked to describe: 

c). In terms of functional loss, 
whether the hallux valgus causes other 
foot impairment and the degree of foot, 
that is, at least moderate or more 
impairment of either foot. 

4. Upon completion of the foregoing, 
adjudicate the claims.  If any benefit 
sought remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


